*215OPINION OF THE COURT
Per Curiam.
Hector A. Martinez, Jr. has submitted an affidavit dated December 22, 2008, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Martinez was admitted to the bar at a term of the Appellate Division of the Supreme Court in the First Judicial Department on July 7, 1977.
Mr. Martinez is aware that the Grievance Committee is currently investigating a complaint of professional misconduct against him involving a dishonored check drawn on his attorney trust account. He acknowledges his inability to successfully defend himself on the merits against charges predicated on the misconduct in question. He avers that he is not being subjected to coercion or duress and that his resignation is freely and voluntarily tendered. Mr. Martinez is fully aware of the implications of submitting his resignation, including being barred by Judiciary Law § 90 and the rules of the Second Department from seeking reinstatement as an attorney for seven years from the date of its acceptance.
Mr. Martinez acknowledges that his resignation is submitted subject to any application which could be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order and is aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as the resignation appears to conform in all respects to the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, Hector A. Martinez, Jr. is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Mastro, Rivera, Spolzino and Leventhal, JJ., concur.
Ordered that the resignation of Hector A. Martinez, Jr. is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Hector A. Martinez, Jr. is disbarred, and his name is *216stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Hector A. Martinez, Jr. shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCKR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Hector A. Martinez, Jr. is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Hector A. Martinez, Jr. has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).